DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 07/09/2021, 05/18/2021, 02/10/2021, and 10/03/2019 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aramata et al (EP 1378223 A1).
In regards to claim 1:
A syringe type ejection device comprising: a barrel (Figs. 1 and 8 element 710 and 10, element 10 being a barrel in figure one utilizing a different embodiments nozzle); a nozzle disposed to face the barrel (Fig. 8 element 720); and an annular 

    PNG
    media_image1.png
    687
    712
    media_image1.png
    Greyscale

In regards to claim 2:
The syringe type ejection device according to claim 1, wherein the biasing portion is provided on the nozzle (See annotated Fig. 8 above biasing portion is considered to be threads on nozzle that interact with threads on barrel to bias second surface towards first surface squeezing the annular packing element 730 to form a seal).
In regards to claim 3:
The syringe type ejection device according to claim 2, wherein the biasing portion covers the tip end portion (Fig. 8 element 723b and threads cover the tip end portion).
In regards to claim 4:
The syringe type ejection device according to claim 2, wherein the tip end portion has a large-diameter portion, and the biasing portion engages the large-diameter portion (See annotated Fig. 8 below).

    PNG
    media_image1.png
    687
    712
    media_image1.png
    Greyscale

In regards to claim 7:
The syringe type ejection device according to claim 1, wherein the first surface and the second surface are thrust surfaces (See annotated Fig. 8 above. First and second surfaces considered thrust surfaces as force vector received, due to the biasing portion, is perpendicular to the surface)
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeates et al. (US 10,661,033 B2)
In regards to claim 9:
A syringe type ejection device comprising: a barrel (See annotated Figs. 4 and 5 below); a nozzle disposed to face the barrel (See annotated Figs. 4 and 5 below); and a core inserted in the nozzle (See annotated Figs. 4 and 5 below), the barrel having a tip end portion provided with a discharge space for discharging liquid (See annotated Figs. 4 and 5 below), the nozzle being provided with a holding space for holding the core (See annotated Figs. 4 and 5 below), the holding space being in communication with the discharge space, and the core being inserted in the discharge space (See annotated Figs. 4 and 5 below).

    PNG
    media_image2.png
    255
    304
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    385
    622
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramata et al (EP 1378223 A1) in view of Utterberg (US 5,071,413.
In regards to claim 5:
The syringe type ejection device according to claim 4, taught by Aramata as described above in parent claim rejection.
Aramata does not appear to explicitly disclose. Utterberg teaches snap fit connections as a known alternate to luer lock connections. Wherein the biasing portion has a plurality of hooks that engage the large-diameter portion (Fig. 4A ends of elements 34a).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the luer lock type biasing member taught by Aramata to be a snap fit connection as taught by Utterberg. Swapping known alternatives in the art is 
In regards to claim 6:
The syringe type ejection device according to claim 5, taught by Aramata in view of Utterberg as described above in parent claim rejection.
Aramata in view of Utterberg teaches, wherein the biasing portion is flexible (Fig. 4a elements 34a, col 6:16-21 “a pair of arms which enter into snap-fit relation with a flange” as such the arms must be able to flex at least a little bit in order to allow the end hooks to expand and pass the flange to then establish the snap-fit connection), and a through hole extending through a thickness of the nozzle is provided in a portion of the nozzle in proximity of the biasing portion (See annotated Fig. 8 below, through hole through element 723 and subcomponents 723a-b. Through hold ends filed/covered, respectively, by elements 710 and 760, however this is not considered to prevent it from being a through hole extending through the thickness of the nozzle as claimed).

    PNG
    media_image4.png
    453
    402
    media_image4.png
    Greyscale

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramata et al (EP 1378223 A1) in view of Toma et al. (US 2015/0329271 A1).
In regards to claim 8:
The syringe type ejection device according to claim 1, taught by Aramata as described in parent claim rejection above. Toma teaches, wherein the core protrudes from the second surface and is inserted in the discharge space (See annotated Fig. 5A below).

    PNG
    media_image5.png
    403
    499
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the needle type ejection nozzle delivery system taught by Aramata to include a spray nozzle with core extending past the second surface into the discharge space as taught by Toma. This would have been motivated by allowing the syringe type ejection device to perform a spray type ejection delivery after the filling process. Aramata teaches replacing the fill nozzle with a needle type ejection nozzle for delivery of fluid after filing (See Aramata Fig. 17).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates et al. (US 10,661,033 B2) in view of Aramata et al (EP 1378223 A1).
In regards to claim 10
The syringe type ejection device according to claim 9, taught by Yeates as described in parent claim above.
Yeates does not appear to explicitly disclose the annular packing as claimed. Aramata teaches, further comprising an annular packing interposed between the barrel and the nozzle (Fig. 8 element 730. Col 9:50-58 “A seal material 730, examples of which include an O-ring and a packing”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the syringe type ejection device taught by Yeates to include an annular packing between the nozzle and tip end as taught by Aramata. This would have been motivated by improving sealing between the nozzle and tip end with a packing thus lowering the tolerances needed between the two components to achieve the same sealing effect. Reducing the strictness of tolerances is known in the art to reduce the cost of manufacturing components, as it reduces the number of defect components discarded during manufacture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.I./Examiner, Art Unit 3783    




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783